Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-2, 4-7, 11, 12, and 24-29 are pending and rejected. Claims 8-10, 13-23, and 30-34 are withdrawn. Claim 1 is amended and claim 3 is cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  polysiloxane rubber is listed twice in step b). In step b) polyetherimide is misspelled as “polyethrimide”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, 11, 12, and 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, step b) has been amended to include the material of the milling media, where line 9 states phenolics (or phenol formaldehyde…, where there is no corresponding closed parenthesis. Therefore, it is unclear whether the phenolics listed after “phenolics” are intended to be the acceptable phenolics or example of the phenolics or whether phenolics in general are acceptable for the claim and the listed materials afterwards are other acceptable materials. For the purposes of examination, the claim is being interpreted as though phenolics in general are acceptable materials for the milling media and any materials listed after “phenolics” are also considered acceptable materials. Since none of the dependent claims remedy the clarity of claim 1, they are also rendered indefinite. Appropriate action is required without adding new matter.


 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	 
Claims 1-2, 4-7, 11, 12, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu, 2017/0338472 A1 (hereinafter Zhamu ‘472) in view of Zhamu, US 2017/0225233 A1 (hereinafter Zhamu ‘233), Do, US 2013/0309495 A1, and Matsuno, US 2017/0117583 A1.
Regarding claims 1-2, and 12, Zhamu ‘472 teaches a method of producing a graphene-embraced or graphene-encapsulated electrode active material directly from a graphitic material (abstract), said method comprising: 
a) mixing multiple particles of a graphitic material and milling media in a first impacting chamber of a first energy impacting apparatus (mixing multiple particles of a graphitic material in an impacting apparatus, where impacting balls can also be included, 0050 and 0100, such that the graphitic material will be mixed with milling media); 
b) operating said first energy impacting apparatus with a frequency and an intensity for a length of time sufficient for peeling off graphene sheets from said particles of graphitic material and transferring said peeled graphene sheets to surfaces of said milling media to produce graphene- embraced milling media inside said first impacting chamber (where the impacting causes the graphene sheets to peel off from the source graphite particles and tentatively deposit on the surface of the impacting balls, 0050 and 0100, such that the impacting balls or milling media will be embraced by the graphene and since the milling media is embraced by the graphene, this indicates that the apparatus was operated with a frequency and intensity for a length of time sufficient to cause the media to be embraced by graphene); 
c) mixing said graphene-embraced milling media and multiple particles of a solid electrode active material in a second impacting chamber of a second energy impacting apparatus, wherein said second impacting chamber is the same or different than said first impacting chamber and said second energy impacting apparatus is the same or different than the first energy impacting apparatus (where the graphene sheet-coated impacting balls subsequently impinge upon the solid carrier particles, i.e. inorganic particles, to transfer the graphene sheets to the surface of the carrier particles to produce graphene-coated inorganic particles, 0051 and 0100, where the process is done in the same impacting chamber and since the graphene is transferred from the impacting balls to the inorganic particles this indicates that they are mixed in the apparatus); and 
d) operating said second energy impacting apparatus with a frequency and an intensity for a length of time sufficient for peeling off graphene sheets from said graphene-embraced milling media and transferring said peeled graphene sheets to surfaces of said multiple particles of an electrode active material to produce graphene-embraced or graphene-encapsulated particles of electrode active material inside said second impacting chamber (where the graphene sheet-coated impacting balls subsequently impinge upon the solid carrier particles, i.e. inorganic particles, to transfer the graphene sheets to the surface of the solid electrode active particles to produce graphene-coated electrode active particles, 0051 and 0100, indicating that the apparatus is operated with a frequency and intensity for a length of time sufficient for peeling off the graphene sheets from the milling media or impacting balls and transferring the peeled graphene to the electrode active particles inside the second impacting chamber); and 
e) recovering said graphene-embraced or graphene-encapsulated particles of electrode active material from said second impacting chamber (0052).
Zhamu ‘472 does not teach mixing the graphitic material and the milling media in a first impacting apparatus that contains no electrode active material. Zhamu ‘472 teaches that when using impacting balls the graphene sheets are peeled off the by the impacting balls and transferred to the surfaces of the impacting balls first and then subsequently transferred to the surfaces of the electrode active material particles when they impinge on the active particles in a process that is referred to as “indirect transfer” (0100). They teach that the electrode active material includes materials such as aluminum and tin (0060).
Zhamu ‘233 teaches a method of producing a graphene-reinforced inorganic matrix composite directly from a graphitic material, the method comprising mixing multiple particles of a graphitic material and multiple particles of an inorganic solid carrier material to form a mixture in an impacting chamber of an energy impacting apparatus, operating the energy impacting apparatus with a frequency and intensity for a length of time sufficient for peeling off graphene sheets from the graphitic material and transferring the graphene sheets to surface of solid inorganic carrier material particles to produce graphene coated or graphene-embedded inorganic particles inside the impacting chamber, and forming graphene-coated or graphene embedded inorganic particles into a graphene-reinforced inorganic matrix composite (abstract). They teach that the graphene-coated solid inorganic particles can also be sold as a separate product (0053). They teach that impacting ball can also be included where graphene sheets are peeled from the source of graphite particles and tentatively deposit onto the surfaces of the impacting balls (0055). They teach that when the graphene sheet-coated impacting balls subsequently impinge upon solid carrier particles, the graphene sheets are transferred to surface of carrier particles to produce graphene-coated inorganic particles (0055). They teach that the impacting media may contain balls of metal, glass, ceramic, or organic materials (0117). They teach that when no impacting particles are used, harder inorganic particles are more capable of peeling off graphene sheets from graphite particles as compared to softer inorganic particles such as tin or aluminum (0153). They teach that with externally added impacting balls, all inorganic balls are capable of supporting from 0.01% to approximately 80% by weight of graphene sheets compared to only 0.01 to 5% by weight for softer particles or 0.1-30% by weight for harder balls when no impacting balls are added (0154-0155). They teach that the addition of impacting balls helps to accelerate the process of peeling off graphene sheets from graphite particles (0152). 
From the teachings of Zhamu ‘472 and Zhamu ‘233, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have first mixed the graphene particles with milling media in a first impacting apparatus so as to peel the graphene layers from the graphitic source material using impacting balls and then to have subsequently mixed the graphene-embraced impacting balls with the electrode active material in a second impacting apparatus because Zhamu ‘472 indicates that an indirect transfer method is a suitable method of embracing active material particles with graphene sheets, where the active material includes softer materials such as aluminum and tin and Zhamu ‘233 indicates that impacting balls help to accelerate the process of peeling off graphene sheets, softer inorganic particles such as tin and aluminum are not as capable of peeling off graphene sheets, and impacting palls increase the amount of graphene in the graphene-coated particles such that it will be expected to provide a first process of peeling off graphene sheets using the impacting balls with more efficiency to provide graphene-embraced impacting balls followed by a second process of impacting the electrode active material with the graphene-embraced impacting balls via an indirect transfer process that provides the benefits of more efficient peeling of graphene sheets and a larger amount of graphene on the particles. 
Further, according to MPEP 2144.04(IV)(C): Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Therefore, since Zhamu ‘472 indicates that an indirect transfer process is suitable for forming graphene-embraced active material, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have first mixed the impacting balls with the graphene sheets to provide graphene-embraced impacting balls followed by mixing the graphene-embrace impacting balls with the electrode active material in a second impacting apparatus because it will still result in forming the graphene-embraced electrode active material as desired through the indirect transfer process. 
Therefore, in the process of Zhamu ‘472 in view of Zhamu ‘233 multiple particles of a graphitic material will be mixed with milling media in a first impacting chamber of a first energy impacting apparatus where the chamber contains no electrode active material, the chamber will be operated with a frequency and intensity for a length of time sufficient for peeling off graphene sheets from the particles of graphitic material and transferring the peeled graphene sheets to surfaces of the milling media to produce graphene-embraced milling media inside the first impacting chamber containing no electrode active material, and then the graphene-embraced milling media will be mixed with multiple particles of a solid electrode active material in a second impacting chamber of a second energy impacting apparatus that is operated at a frequency and intensity for a length of time sufficient for peeling off graphene sheets from the graphene-embraced milling media and transferred to the surfaces of the solid electrode active material to produce graphene-embraced particles of electrode active material followed by recovering the graphene-embraced electrode active material.
Zhamu ‘472 further teaches that the impacting balls may be stainless steel or zirconia, for example (0100). Zhamu ‘233 also teaches that the impacting media may contain balls of metal, glass, ceramic, or organic materials (0117).
	They do not teach that the impacting balls are formed from the materials of claim 1.
	Do teaches that graphene produced by media ball milling has a very small particle size with a relatively high surface area, which is uniquely suited to make nanocomposites or coating by admixing other particles (0006). They teach that metals or metal oxides can be coated with the high surface area, relatively low aspect ratio graphene (0006). They teach a process of dry milling particulate materials, wherein at least one of the particulate materials is a layered material in the presence of a non-layered material, to obtain a composition wherein the layered material is exfoliated and wherein the non-layered material is composited with the exfoliated material (0013). They teach that the dry milling is controlled by controlling the surface energy of the milling media in addition to controlling the hardness of the milling media (0014). They teach producing graphene by the described method (0018). They teach that the plastic milling media useful in the invention has a hardness on the Brinell Scale in the range of 3 to 100 and is selected from the group consisting of polyacrylates such as methylmethacrylate, polycarbonate, polystyrene, polypropylene, polyethylene, polytetrafluoroethylene, polyethyleneimide, polyvinylchloride, polyamineimide, phenolics and formaldehyde-based thermosetting resins, and alloys of the plastics named (0021). They teach loading graphite in a stainless steel grinding container and milling in the presence of polymethylmethacrylate balls (0025). They teach that the PMMA balls can be replaced with polycarbonate, polystyrene, polypropylene, polyethylene, polytetrafluoroethylene, polyethyleneimide, polyvinylchloride, and polyamide-imide to control milling efficiency, graphene size, porosity distribution and surface are at a fixed milling time (0025). They teach that the milling process provides graphene (0025).
	From the teachings of Zhamu ‘233 and Do, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected organic impacting balls formed from particles such as polymethylmethacrylate, polycarbonate, polytetrafluoroethylene, polyvinylchloride, or phenolics because Zhamu ‘233 indicates that organic materials are suitable for use as impacting balls in a process similar to that of Zhamu ‘472 and Do indicates that the above listed organic materials are useful as ball milling media in a process of exfoliating graphene from a graphitic source in a milling or impacting apparatus such that they are expected to also be suitable materials for impacting balls because they are capable of exfoliating graphene sheets from a graphitic material. Therefore, in the process of Zhamu ‘472 in view of Zhamu ‘233 and Do the milling media will contain a material selected from the group of polymethylmethacrylate, polycarbonate, polytetrafluoroethylene, polyvinylchloride, or phenolics, as required by claim 1.
Zhamu ‘472 in view of Zhamu ‘233 and Do do not teach that the crystal structure of the particles of solid electrode active material is not damaged in the process.
Zhamu ‘472 further teaches that the particles of electrode active material are an anode active material selected from the group consisting of:
(A) lithiated and un-lithiated silicon (Si), germanium (Ge), tin (Sn), lead (Pb), antimony (Sb), bismuth (Bi), zinc (Zn), aluminum (Al), titanium (Ti), nickel (Ni), cobalt (Co), and cadmium (Cd); 
(B) lithiated and un-lithiated alloys or intermetallic compounds of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, Ti, Ni, Co, or Cd with other elements; 
(C) lithiated and un-lithiated oxides, carbides, nitrides, sulfides, phosphides, selenides, and tellurides of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, Ti, Fe, Ni, Co, or Cd, and their mixtures, composites, or lithium-containing composites; 
(D) lithiated and un-lithiated salts and hydroxides of Sn; 
(E) lithium titanate, lithium manganate, lithium aluminate, lithium-containing titanium oxide, lithium transition metal oxide; and combinations thereof (0060), i.e. materials as required by claim 12. 
Matsuno teaches a non-aqueous electrolyte secondary battery that includes a carbon-based negative electrode active material (abstract). They teach that the negative active material can include Si, Ge, Sn, Pb, Al, In, Zn, Ca, Sb, Bi, Cd, Sr, Ru, Pd, Pt, Ag, Au, etc. (0056). They teach adjusting the tap density of the negative electrode active material by pulverizing without giving a damage (distortion, crack, or the like of the crystal structure) to the negative electrode active material particle main body through collision, friction, or the like during pulverization (0044). They teach that it is preferable to confirm a correlation between the tap density and a bulk density, and the rotating member of the pulverizer, the rotor thereof, the rotational speed thereof, and the like through preliminary experiments according to the kind of the negative electrode active material, i.e. hardness, protrusion shape, the number of protrusions, and the like (0044). Therefore, Matsuno teaches forming an active material for a battery that undergoes pulverization through collision, friction, or the like, where the active material includes carbon and the same materials desired by Zhamu ‘472, i.e. Si, Ge, Sn, Pb, Al, Zn, Sb, Bi, Zn, and Cd, and where it is desirable to not damage crystal structure of the active material.
From the teachings of Matsuno, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Zhamu ‘472 in view of Zhamu ‘233 and Do to have optimized the conditions of the impacting apparatus when mixing the graphene-embraced milling media and the active material particles as to not damage the crystal structure of the active material particles because Matsuno indicates that it is desirable to not damage the crystal structure of active materials used in a battery where they can be undamaged after pulverizing by correlating the pulverizing conditions with the material, where pulverizing includes friction and collisions such that it will be expected to also be possible to optimize the conditions of the impaction process to prevent damage to the active particles since they will also be undergoing friction and collisions during impaction. Therefore, Zhamu ‘472 in view of Zhamu ‘233, Do, and Matsuno suggest operating the second energy impacting apparatus so that the crystal structure of the active material particles is not damaged. Further, since Zhamu ‘472 in view of Zhamu ‘233, Do, and Matsuno suggest performing the claimed steps and using active material particles formed of materials meeting the requirements of claim 12 and using milling media materials meeting the requirements of claim 1, the resulting process is also expected to result in not damaging the crystal structure of the active particles. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
As to the graphitic material never being intercalated, oxidized, or exfoliated and not including previously isolated graphene sheets, Zhamu ‘472 further teaches that the graphitic material has never been intercalated, oxidized, or exfoliated, and does not include previously produced isolated graphene sheets, where the chamber also does not include previously isolated graphene sheets, where the material is understood to be the starting material such that it will be contained in the first impacting apparatus so as to be peeled using the impacting balls (abstract and 0048). Zhamu ‘233 also teaches that the graphitic material has never been intercalated, oxidized, or exfoliated, and does not include previously produced isolated graphene sheets (0051). Therefore, in the process of Zhamu ‘472 in view of Zhamu ‘233, Do, and Matsuno the graphitic material will have never been intercalated, oxidized, or exfoliated, and will not include previously produced isolated graphene sheets and the chamber will also not include previously isolated graphene sheets.
Regarding claim 4, Zhamu ‘472 in view of Zhamu ‘233, Do, and Matsuno suggests the limitations of instant claim 1.
	As discussed above for claim 1, Zhamu ‘233 teaches a process similar to that of Zhamu ‘472, where the impacting balls can be metal, glass, ceramic, or organic materials (0117). Zhamu ‘233 further teaches that the impacting balls or media may contain balls having a size in the range of 1 mm to 20 mm, where the shape may be spherical, needle like, cylindrical, conical pyramidal, rectilinear, or other shapes (0117). Therefore, they indicate that the shape may be regular, i.e. spherical, with a size within the claimed range, where the size of a sphere having a diameter of 1 mm to 20 mm will have a volume of less than 10 cubic centimeters. 
	From the teachings of Zhamu ‘233, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Zhamu ‘472 in view of Zhamu ‘233, Do, and Matsuno to have used the organic impacting balls suggested by Do that have regular or irregular shapes with a size less than 10 cubic centimeters because Zhamu ‘233 indicates that such a shape and size is suitable for peeling graphene sheets from a graphitic material using organic impacting balls so as to be transferred onto another particle. Therefore, in the process of Zhamu ‘472 in view of Zhamu ‘233, Do, and Matsuno, the impacting media will have a size within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claim 5, Zhamu ‘472 in view of Zhamu ‘233, Do, and Matsuno suggests the limitations of instant claim 1. Zhamu ‘472 further teaches incorporating the graphene-embrace electrode active material into a battery electrode (abstract and 0052). 
Regarding claim 6, Zhamu ‘472 in view of Zhamu ‘233, Do, and Matsuno suggests the limitations of instant claim 1. Zhamu ‘472 further teaches incorporating the graphene-embraced particles of electrode active material and residual graphitic material into a battery electrode wherein the residual graphitic material is used as a conductive filler in the battery electrode (0053).
Regarding claim 7, Zhamu ‘472 in view of Zhamu ‘233, Do, and Matsuno suggests the limitations of instant claim 1. Zhamu ‘472 further teaches that the particles of solid electrode active material contain pre-lithiated or pre-sodiated particles having up to an amount of 0.1% to 30% by weight of Li or Na ions where the particles are intercalated with the ions by electrochemical charging and then wrapped or embrace by graphene sheets (0055), such that the particles will be pre-lithiated or pre-sodiated prior to step (a) so as to provide a previous step of electrochemical charging. Therefore, they suggest pre-lithiating or pre-sodiating the particles with an amount of lithium or sodium ions within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claim 11, Zhamu ‘472 in view of Zhamu ‘233, Do, and Matsuno suggests the limitations of instant claim 1. Zhamu ‘472 further teaches exposing the graphene-embraced electrode active material to a liquid or vapor of a conductive material that is conductive to electrons and/or ions of lithium, sodium, magnesium, aluminum, or zinc (0059).
Regarding claim 24, Zhamu ‘472 in view of Zhamu ‘233, Do, and Matsuno suggests the limitations of instant claim 1. Zhamu ‘472 further teaches that the electrode active material particles include powder, flakes, beads, pellets, spheres, wires, fibers, filaments, discs, ribbons, or rods, having a diameter or thickness from 10 nm to 20 microns (0068), such that the diameter or thickness is within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). 
Regarding claim 25, Zhamu ‘472 in view of Zhamu ‘233, Do, and Matsuno suggests the limitations of instant claim 24. Zhamu ‘472 further teaches that the inorganic material includes powder, flakes, beads, pellets, spheres, wires, fibers, filaments, discs, ribbons, or rods having a diameter thickness from 10 nm to 20 microns (0068), such that the size overlaps the range of instant claim 25. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Regarding claim 26, Zhamu ‘472 in view of Zhamu ‘233, Do, and Matsuno suggests the limitations of instant claim 1. Zhamu ‘472 further teaches that the graphitic material is selected from natural graphite, synthetic graphite, highly oriented pyrolytic graphite, graphite fiber, graphitic nanofiber, graphite fluoride, chemically modified graphite, meso-carbon micro-bead, semi-crystalline graphite, or a combination thereof (0069). 
	Regarding claim 27, Zhamu ‘472 in view of Zhamu ‘233, Do, and Matsuno suggests the limitations of instant claim 1. Zhamu ‘472 further teaches that the energy impacting apparatus may be selected from a vibratory ball mill, planetary ball mill, high energy mill, basket mill, agitator ball mill, cryogenic ball mill, micro ball mill, tumbler ball mill, continuous ball mill, stirred ball mill, pressurized ball mill, plasma assisted ball mill, freezer mill, vibratory sieve, ultrasonic homogenizer mill, centrifugal planetary mixer, vacuum ball mill, or resonant acoustic mixer (0070).
	Regarding claim 28, Zhamu ‘472 in view of Zhamu ‘233, Do, and Matsuno suggests the limitations of instant claim 1. Zhamu ‘472 further teaches that the method produces single-layer or few layer graphene sheets, where they are mostly single-layer (0048 and 0110), indicating that the graphene sheets can contain single-layer graphene, where since the graphene sheets can be provided by the indirect transfer method, the process of Zhamu ‘472 in view of Zhamu ‘233, Do, and Matsuno is also expected to provide single-layer graphene sheets. Zhamu ‘233 also indicates that the process can provide mostly single-layer graphene sheets (0101). Further, Zhamu ‘472 in view of Zhamu ‘233, Do, and Matsuno provide the process of claim 1, such that it is also expected to provide graphene sheets containing single-layer graphene sheets. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
	Regarding claim 29, Zhamu ‘472 in view of Zhamu ‘233, Do, and Matsuno suggests the limitations of instant claim 1. Zhamu ‘472 further teaches that the method is carried out in a continuous manner using a continuous ball mill or continuous energy impacting device (0112). 

Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered and are persuasive in light of the amendment to claim 1. Therefore, the above rejection has been modified to include the new reference of Do which suggests using polymeric milling media as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718